CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Funds Trust: We consent to the use of our report, dated January 13, 2015, with respect to the financial statements of Putnam Short-Term Municipal Income Fund, a series of Putnam Funds Trust, and to the references to our firm under the captions Financial Highlights in the prospectus and Auditor and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts March 24, 2015
